UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1796


EMMANUEL EDOKOBI,

                    Plaintiff - Appellant,

             v.

SUNTRUST BANK; ASSOCIATED CREDIT SERVICES, INC.; ANDREW B.
ROBINSON; JASON NEEL; ENEE I. VINIK; DONNA WILSON; ALFRED
LETENDRE; CHRISTINE MONTECALVO,

                    Defendants - Appellees,

             and

TOYOTA MOTOR CREDIT CORPORATION,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cv-01071-PWG)


Submitted: March 23, 2022                                     Decided: March 28, 2022


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Emmanuel Edokobi, Appellant Pro Se. Matthew A. Egeli, EGELI LAW FIRM, PLLC,
Staunton, Virginia; Manuel Harry Newburger, BARRON & NEWBURGER PC, Austin,
Texas, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Emmanuel Edokobi appeals the district court’s order granting Defendants’ motions

for summary judgment and denying relief on Edokobi’s civil complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm the district court’s order.

Edokobi v. SunTrust Bank, No. 8:19-cv-01071-PWG (D. Md. July 22, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3